Opinion on Motion for Rehearing.
PER CURIAM.
For the reason that the motion for a rehearing does not  present any proposition or question which was not fully considered by the court in rendering its decision, and not anything is thereby presented to change the opinion of any member of this court who participated in the original decision upon the question decided, the motion for rehearing is denied. Mr. Justice Farr takes no part in deciding the petition for rehearing.
The petition for rehearing is presented to the court under such circumstances and conditions as to present clearly to the court, in view of the fact that the original decision was by a bare majority of the membership of the court as it was then constituted, the propriety in this particular instance of Mr. Justice Farr participating in the consideration of the peti*396tion for a rehearing. In view of the importance of the question of practice involved, it is deemed proper by the court that its views in relation thereto be given.
At the time of the argument and submission of this cause the court consisted of Mr. Chief Justice Brantly and Associate Justices Reynolds, Cooper, Galen and Holloway. The argument was heard by the full bench, but on account of the ’ subsequent illness of Mr. Justice Reynolds he took no part in the consideration of the ease. Thereafter, by reason of the disqualification of Justice Reynolds, Judge Roy E Ayers, one of the judges of the tenth judicial district, who had been serving on the Supreme Court Commission, was taken from the commission and called into this case pursuant to the authority of section 5 of Article YIII of the Constitution of the state of Montana. It has been suggested by the Attorney General that Judge Ayers was called into the case because of a deadlock. "While it is true that there was a deadlock—the membership of the court, as it was then constituted, with Justice Reynolds being absent, being equally divided—the authority for calling in Judge Ayers to sit in and take part in the decision of the case was not because of the deadlock, but because of the disqualification of Justice Reynolds due to his illness. The decision of the court was rendered on May 18, 1922, the opinion of the court being written by Mr. Justice Galen, and it was concurred in by Mr. Chief Justice Brantly and by Judge Ayers, sitting in place of Mr. Justice Reynolds, disqualified, Justices Cooper and Holloway dissenting. Justice Reynolds died on May 19, 1922, and Mr. Justice Farr was appointed to this court to fill the vacancy thus caused. In the meantime, Mr". Chief Justice Brantly became disqualified on account of illness, and at the time of the filing of the petition for rehearing, and now, Judge Ayers is sitting in his place in the causes submitted to the court. The- petition for rehearing was filed on June 2, 1922.
The Attorney General argues that fhe petition for rehearing is not made because of the change in the personnel of *397the court; at the same time it is suggested that the court as it' is now constituted should pass thereon. Mr. Justice Farr has not given any consideration to this case on its merits, and expresses no views thereon. For him to now participate in the consideration of the petition for rehearing would require that he consider the case on its merits, and, if after so considering the case he should be compelled to disagree with the conclusion reached by Mr. Justice Galen and concur with the dissent of Justices Cooper and Holloway, the ultimate effect would be to reverse the decision made just shortly before he became a member of this court. The real effect of such a conclusion, in the opinion of all the Justices, would be to establish a precedent that might have mischievous and unfortunate results. There is not the slightest reason to suppose that the opinion of any one of the members of this court who participated in the original decision would be changed if a rehearing should be granted and a reargument were allowed. And if the original decision of this court should be reversed, in the language of the supreme court of Minnesota, in the case of Woodbury v. Dorman, 15 Minn. 341 (Gil. 274): “This result would follow, not from a conviction upon the part of the members of the court by which the case was originally heard and determined, that the decision was erroneous, nor from the consideration of reasons and arguments not before advanced and considered, but solely from the change in the composition of the court.” Every citizen is desirous of having our laws definitely established, and the decision of the majority of this court upon any legal proposition coming before it is the law of the state, and should not be subject to change upon the change of the personnel of the court. Bights of persons and of property would never be secure if such were the ease. The matter has been given thoughtful and earnest consideration by every member of this court, and it is the opinion of the court that in the orderly and proper administration of justice and interpretation of the law, the motion for rehearing should, under the *398circumstances and conditions of this particular case, be acted upon only by the members of the court participating in the original decision.
Rehearing denied July 3, 1922.
The petition for rehearing has been regularly and carefully considered, and the petitioner is not denied any right by reason of Mr. Justice Farr taking no part in its consideration; nor is any new r.ule being announced by the court. The matter has been considered upon the conditions as they existed with relation to this particular case. The principles underlying the proposition involved and controlling the court’s conclusion have been long and well established by courts of other jurisdictions, and, while the cases cited are not entirely similar to the conditions presented in this case, the fundamental principles governing the attitude of the courts towards rehearings and rearguments are the same. The supreme court of the United States, in the early ease of Brown v. Aspden, 14 How. (U. S.) 25, 14 L. Ed. 311, in an opinion by Chief Justice Taney, concurred in by the entire court, announced the rule for that court as follows:
“But the rule of the court is this: That no reargument will be heard in any case after judgment is entered unless some member of the court who concurred in the judgment after-wards doubts the correctness of his opinion, and desires a further argument on the subject.” (Ambler v. Whipple, 23 Wall, 278, 23 L. Ed. 127; United States v. Morehead, 1 Black, 488, 17 L. Ed. 80; Public Schools v. Walker, 9 Wall. 603, 19 L. Ed. 650; Carmichael v. Eberle, 177 U. S. 63, 44 L. Ed. 672, 20 Sup. Ct. Rep. 571; People v. Mayor, 25 Wend. (N. Y.) 254, 35 Am. Dec. 669; McCutcheon v. Homer, 43 Mich. 483, 38 Am. Rep. 212, 5 N. W. 668; People v. Evening News Assn., 51 Mich. 11, 16 N. W. 185, 691.)
While Mr. Justice Farr takes no part in deciding the petition for rehearing, he agrees with the views herein expressed as to the reasons for his not participating.